Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending. Claims 1-22 have been amended.
	In light of Applicant’s amendments, the objections to claims 1-4, 7, 8, 13 and 17-19 have been withdrawn.
	In light of Applicant’s amendments, rejection of claims 1-4, 7, 8, 11, 13 and 17-19 have been withdrawn. 
	In light of Applicant’s amendments, rejection of claim 22 under 35 U.S.C. 101 has been withdrawn. 
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney  Lisa M. Schreihart (Reg. No. 80,016),  on 05-17-2022.
	Claims are amended as follows:
1.	(Currently Amended) A computer-implemented method of executing a portion of logic, the computer-implemented method comprising:
generating a blockchain transaction comprising:
at least one signed input that comprises a value; and
at least one modifiable output;
extracting the value from the at least one signed input and providing [[it]]the value as an extracted value to a portion of logic to obtain a result, wherein the portion of logic represents an external system that is external to one or both of the blockchain transaction and a blockchain;[[ and]] 
using the result to modify the at least one modifiable output of the blockchain transaction such that the blockchain transaction represents the result; and
modifying a state of the external system based on the modified at least one modifiable output of the blockchain transaction. 
2.	(Currently Amended) The computer-implemented method according to claim 1, wherein the portion of logic is external to one or both of the blockchain transaction and [[a]]the blockchain.
3.	(Currently Amended) The computer-implemented method according to claim 1, wherein a controller external to one or both of the blockchain transaction and [[a]] the blockchain applies the portion of logic to the extracted value to obtain the result and communicates with the blockchain transaction to modify the at least one modifiable output of the blockchain transaction based on the result.
4.	(Cancelled) 
5.	(Currently Amended) The computer-implemented method according to claim 1, wherein the portion of logic is arranged to implement [[the]] functionality of a logic gate. 
7.	(Currently Amended) The computer-implemented method according to claim 1, further comprising submitting the blockchain transaction to [[a]]the blockchain.
12.	(Currently Amended) The computer-implemented method according to claim 11, further comprising signing the at least one unsigned input after the at least one modifiable output has been modified.
15.	(Currently Amended) The computer-implemented method according to claim 1, wherein the value is:
embedded in a public key associated with the at least one signed input; and
extracted from the public key so as to provide [[it]]the extracted value to the portion of logic.
16.	(Currently Amended) The computer-implemented method according to claim 15, further comprising establishing and/or selecting a protocol and using the protocol to embed the value in the public key.
18.	(Currently Amended) The computer-implemented method according to claim 17, further comprising submitting the intermediate blockchain transaction to [[a]]the blockchain.
19.	(Currently Amended) The computer-implemented method according to claim 15, wherein the value is embedded in the public key by generating a new public key Pʹ, wherein:
Pʹ = P + HASH(value [Symbol font/0xC5] S) x G
where:
P is a base or initial public key;
G is an elliptic curve function;
x denotes elliptic curve multiplication by scalar; 
[Symbol font/0xC5] denotes elliptic curve addition; and
S is a shared secret.
20.	(Currently Amended) The computer-implemented method according to claim [[15]]19, further comprising generating a new private key corresponding to the new public key, wherein:
new private key Vʹ = V + HASH(value + S)
	where:
	V is a private key; and
	S is [[a]]the shared [[key]]secret.
22.	(Currently Amended) A computer-implemented system, comprising:
at least one computer-based hardware resource, comprising:
one or more processors; and 
memory storing executable instructions that, being executed by the one or more processors, cause the computer-implemented system to:
generate a blockchain transaction comprising:
at least one signed input comprising a value; and
at least one modifiable output;
extract the value from the at least one signed input and provide [[it]]the value as an extracted value to a portion of logic to obtain a result, wherein the portion of logic represents an external system that is external to one or both of the blockchain transaction and a blockchain;[[ and]] 
use the result to modify the at least one modifiable output of the blockchain transaction such that the blockchain transaction represents the result; and
modify a state of the external system based on the modified at least one modifiable output of the blockchain transaction; and
[[a]]the blockchain arranged to receive the blockchain transaction from the at least one computer-based hardware resource.
Allowable Subject Matter
	Claims 1-3 and 5-22 are allowed.
	The following is an examiner's statement of reasons for allowance:
	
	The closest prior art in the field does not teach the combination of features of the claimed invention where the portion of logic represents an external system that is external to one or both of the blockchain transaction and a blockchain; use the result to modify the at least one modifiable output of the blockchain transaction such that the blockchain transaction represents the result; and modify a state of the external system based on the modified at least one modifiable output of the blockchain transaction (as claimed in claim 1 and 22).
	Claims are allowed in light of above claimed invention when in combination with remaining claim limitations. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437